DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 21-22 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the applicant has added new claims 21-22 which state a method of using a laminate structure which would require a separate search since each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-12, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kollaja et al. (US 2001/0008687, hereinafter, “Kollaja”) in view of Shibata (US 2016/0152075) in further view of Hirose (US 2015/0144523, hereinafter, “Hirose”). 
In regard to claim 1, Kollaja discloses a laminate structure with alternating layers of stiff polymeric material and a flexible polymeric material [abstract]. The laminate is of an ABn construction [0046]. The laminate has at least 10 substantially contiguous layers of organic polymer material, preferably at least 13 layers, even more preferably, at least 29 layers [0012]. The layers are no greater than about 5 micrometers thick, and more preferably, no greater than 1 micrometers thick [0049]. The flexible material can comprise thermoplastic polymers [0038]. The thermoplastic polymers can be blended with a thermoplastic elastomer [0039]. The examiner considers the thermoplastic flexible material layer to be the polymer blend AC. The stiff material comprises thermoplastic polymer having barrier properties [0033]. The stiff material can be blended with minor amounts of other materials [0034]. The examiner considers the polymeric material to be polymer blend BD. 
Kollaja is silent with regard to the amount of thermoplastic elastomer in the flexible material layer. 
Shibata discloses laminate that comprises a thermoplastic elastomer composition [abstract]. The thermoplastic elastomer composition comprises a thermoplastic resin [0021] and an elastomeric component [0025]. The weight ratio of the thermoplastic resin component to the elastomeric component is preferably 15/85 to 90/10 [0028]. 
Kollaja and Shibata both disclose a laminate that comprises a thermoplastic elastomer composition layer. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the elastomeric component in an amount of 10 to 85 wt% as disclosed in Shibata for the amount of elastomeric component in Kollaja motivated by the expectation of forming a thermoplastic elastomer composition that has excellent flexibility and barrier properties [Shibata 0027]
Kollaja is silent with regard to the minor amounts of other materials to be blended in with the stiff material being that of a thermoplastic elastomer. 
Hirose discloses a layer of resin composition comprising an ethylene-vinyl alcohol copolymer and a soft resin, wherein the soft resin is a thermoplastic elastomer [abstract]. The mass ratio of the EVOH to the soft resin is within the range of 75/25 to 90/10 [abstract]. The EVOH is a matrix phase and the soft resin is a domain phase [abstract]. 
Kollaja and Hirose both disclose the use of EVOH with a minor amount of an additional material blended with the EVOH. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize 10 to 25 wt% of thermoplastic elastomer in a domain phase as disclosed by Hirose in the stiff material of Kollaja motivated by the expectation of forming a material that has excellent impact strength [Hirose 0008].
Modified Kollaja does not explicitly teach the claimed barrier properties against oxygen, nitrogen, carbon dioxide, organic vapors, and moisture, the water vapor transmission rate of less than 5 g H2O/m2/24 hrs at 230C and 85 Vol,% relative humidity (DIN 53122) and an oxygen transmission rate of less than 10 cm3 O2 per m2 in 24 hours at 230C and 50 Vol. % relative humidity (ASTM D 3985). However, modified Kollaja teaches the same materials for polymer blends AC and BD, with the same layer thickness, and an overlapping number of layers, the claimed layer repeat pattern, and overlapping physical properties. Thus, the claimed properties are deemed to be inherent to the structure in the prior art since modified Kollaja teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claim 2, Kollaja discloses that the flexible material can include polyamide, copolymers of ethylene with vinyl acetate, acrylic acid, methyl methylacrylate, methacrylic acid, alpha olefins such as hexane and octene; maleic anhydride grafted polyethylene or polypropylene, polyacrylates, polyester resins and polyurethanes [0038].
In regard to claim 3, Kollaja discloses that the flexible material can be polyamide [0038].
In regard to claim 4, Kollaja discloses that the flexible material can be copolymers of ethylene with vinyl acetate, acrylic acid, methyl methylacrylate, methacrylic acid, alpha olefins such as hexane and octene; maleic anhydride grafted polyethylene or polypropylene [0038].
In regard to claim 6, Kollaja discloses that the stiff polymer includes ethylene vinyl alcohol copolymer [0033].
In regard to claim 7, Kollaja discloses that the thermoplastic elastomer in the flexible material includes styrene block copolymer with at least one of isoprene or butadiene [0039].
In regard to claim 8, modified Kollaja discloses that the thermoplastic elastomer in the stiff material includes a styrene block copolymer with isobutylene [Hirose 0039].
In regard to claim 10, Kollaja discloses that the flexible material can be copolymers of ethylene with vinyl acetate, acrylic acid, methyl methylacrylate, methacrylic acid, alpha olefins such as hexane and octene; maleic anhydride grafted polyethylene or polypropylene [0038]. Kollaja discloses that the thermoplastic elastomer in the flexible material includes styrene block copolymer with at least one of isoprene or butadiene [0039].
In regard to claim 11, Kollaja discloses that the stiff polymer includes ethylene vinyl alcohol copolymer [0033]. Kollaja discloses that the stiff polymer includes ethylene vinyl alcohol copolymer [0033].
In regard to claim 12, Kollaja discloses that functional layers may be applied to one or both of the major surfaces of the film [0055].
In regard to claim 14, Kollaja discloses that structure comprises at least two functional layer, wherein one of the functional layers is a tie layer that promotes adhesion between each of the layers [0063] and a second functional layer [0055].
In regard to claim 16, Kollaja discloses an elongation at break of greater than 100% [0139 claim 28]. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kollaja et al. (US 2001/0008687, hereinafter, “Kollaja”) in view of Shibata (US 2016/0152075) in further view of Hirose (US 2015/0144523, hereinafter, “Hirose”) in view of Quinn et al. (WO 2018/080869, hereinafter “Quinn). 
In regard to claim 5, modified Kollaja discloses a laminate structure that comprises a thermoplastic flexible material layer formed of a polyamide and an elastomer as previously discussed. 
Kollaja is silent with regard to the polyamide being formed from a renewable source. 
Quinn discloses polyamides from renewable materials, such as natural oils [abstract]. The natural oils are used to obtain unsaturated fatty acid esters which includes glyceryl esters and alkyl esters [0019]. 
Modified Kollaja and Quinn both disclose the use of polyamide. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize polyamide from a renewable material as disclosed in Quinn for the polyamide of modified Kollaja motivated by the expectation of forming a laminate structure that has an increased “green” content [Quinn 0005].

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kollaja et al. (US 2001/0008687, hereinafter, “Kollaja”) in view of Shibata (US 2016/0152075) in further view of Hirose (US 2015/0144523, hereinafter, “Hirose”) in view of Lista et al. (WO 2014/001346).
In regard to claim 9 and 19, modified Kollaja discloses a laminate structure that comprises thermoplastic elastomers that include polyester elastomers. 
Modified Kollaja is silent with regard to the polyester elastomers being from a renewable source.
Lista discloses polyester-polyurethane elastomers that are formed from a renewable sources (abstract). 
Modified Kollaja and Lista both disclose elastomers that are used in compositions. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the elastomer formed from a renewable source as disclosed in Lista for the elastomer of modified Kollaja motivated by the expectation of forming a composition that has a greater renewable content (Lista pg. 1 lines 15-19). 

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kollaja et al. (US 2001/0008687, hereinafter, “Kollaja”) in view of Shibata (US 2016/0152075) in further view of Hirose (US 2015/0144523, hereinafter, “Hirose”) in view of Dregger et al. (US 2020/0189791, hereinafter “Dregger”).
In regard to claims 13 and 15, modified Kollaja discloses a laminate structure that comprises functional layers as previously discussed. 
Modified Kollaja is silent with the functional layer being a sealing layer that is formed from a renewable source. 
Dregger discloses a laminate that comprises an outer sealing layer on the outside of the composite that is formed from a recyclable or renewable PE, biodegradable PE, EVOH or other known barrier materials [0038]. 
Modified Kollaja and Dregger both disclose laminate structures with functional layers. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the sealing layer of a renewable PE of Dregger as a functional layer in modified Kollaja motivated by the expectation of forming a laminate with a sealant layer with greater renewable content. 

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
The applicant argues that Shibata expressly teaches away from adapting its composition into thin films due to poor barrier properties. The applicant argues that Shibata states that when the thickness is too small, the air barrier properties may be poor.
In response, the examiner respectfully, disagrees. Shibata is used as secondary reference mainly to teach the amount of thermoplastic elastomer in the flexible material layer. Shibata does disclose that the thickness of the film of a thermoplastic resin or a thermoplastic elastomer composition is not critical [0030]. The examiner would like to note that the supporting paragraph used in the office action was [0027] which states that the combination of the thermoplastic elastomer and a thermoplastic resin component provides excellent air barrier properties. Thus, it is the combination of the resins that provides the air barrier properties not the thickness of the film which was stated by Shibata wherein it was stated that the thickness of the film is not critical. Thus, one of ordinary skill in the art would combine the teachings of Kollaja and Shibata motivated by the expectation of forming a film with excellent barrier properties. The same is true with regard to the arguments to Hirose. Hirose states that the thickness of each layer of the container varies depending on a layer structure, an application, required physical properties and the like [0082]. Thus, the advantages to the composition are not only determined by the thickness of the layer. 
Shibata and Hirose used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, blending proportions of the components in the composition, and in combination with the primary reference, discloses the presently claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/            Primary Examiner, Art Unit 1782